EXHIBIT 10.1
Execution Version


NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 8, 2020 (this “Amendment”), is entered into by and among BEAZER HOMES
USA, INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, acting through one or more of its branches or affiliates, as
agent (in such capacity and together with its successors, the “Agent”), and the
other parties signatory hereto.
W I T N E S S E T H :
WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of
November 10, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement, dated as of November 6, 2015, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of October 13, 2016, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of October 24, 2017, that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of October 1, 2018, that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of February
20, 2019, that certain Seventh Amendment to Second Amended and Restated Credit
Agreement dated as of September 9, 2019 and that certain Eighth Amendment to
Second Amended and Restated Credit Agreement dated as of April 27, 2020, and as
further amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”; the Credit
Agreement as amended by this Amendment is hereinafter referred to as the
“Amended Credit Agreement”), among the Borrower, the Lenders party thereto, the
Agent and the other agents and parties party thereto from time to time;
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and
WHEREAS, the Borrower, the Lenders and the Issuers have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.
NOW, THEREFORE, it is agreed as follows:
ARTICLE 1


Definitions
Section 1.1     Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.
ARTICLE 2


Amendments
#93682701v11    

--------------------------------------------------------------------------------



Section 2.1    Amendments to Credit Agreement. The Credit Agreement is hereby
amended and modified as follows:
(a)Section 1.01 of the Credit Agreement is amended by inserting the following
new definition immediately before the definition of “Non-Recourse Debt”:
““Ninth Amendment Effective Date” means October 8, 2020.”
(b)The definition of “Termination Date” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
““Termination Date” means February 15, 2023, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement.”
(c)Section 2.02.2(a) of the Credit Agreement is amended by replacing the
reference to “$250,000,000” in clause (ii) of the third sentence thereof with
“$300,000,000”.
(d)Section 6.13(v) of the Credit Agreement is amended by replacing the proviso
at the end of such clause (v) with the following:


“provided, further, that as of the last day of any fiscal quarter, the aggregate
amount (the “Capital Stock Repurchase Amount”) of all purchases, repurchases,
redemptions, retirements and other acquisitions of any Capital Stock of the
Borrower under this clause (v) consummated after the Ninth Amendment Effective
Date and on or before the last day of such fiscal quarter shall not exceed the
aggregate amount (the “Senior Note Repurchase Amount”) of all purchases,
repurchases, redemptions, retirements and other acquisitions of a principal
amount of Senior Notes or any Refinancing Debt in respect thereof consummated
after the Seventh Amendment Effective Date and on or before the last day of such
fiscal quarter (and (x) to the extent any such purchase, repurchase, redemption,
retirement or other acquisition of Capital Stock, Senior Notes or any
Refinancing Debt in respect thereof has occurred in any fiscal quarter ending
after the Ninth Amendment Effective Date, the Borrower shall notify the
Administrative Agent thereof with calculations of the amounts thereof and (y) to
the extent the Senior Note Repurchase Amount for any fiscal quarter exceeds the
Capital Stock Repurchase Amount for such fiscal quarter, such excess amount for
such fiscal quarter shall, at the Borrower’s sole option, be carried over to any
of the succeeding two fiscal quarters).”


(e)Section 7.01 of the Credit Agreement is amended by replacing the proviso to
the second sentence of such Section with the following:
“provided, however, that if the Borrower shall fail to maintain either ratio set
forth in this Section 7.01, then notwithstanding anything to the contrary set
forth herein, no Default or Event of Default shall be deemed to exist or have
occurred with respect to this Section 7.01 under this Agreement due to the
failure of such ratio to be maintained so long as the Borrower shall, not later
than ten (10) days after delivery of such Financial Covenant Certificate
reflecting such failure, (i) pledge additional assets (including, if needed,
assets qualifying as Housing Collateral) as Collateral (on terms to be agreed
with the Agent), including by providing cash collateral, (ii) permanently reduce
the Commitments and/or (iii) prepay outstanding Loans (with any such prepayment
being given effect, solely for purposes
2






#93682701v11    

--------------------------------------------------------------------------------



of the calculation of the Housing Collateral Ratio and Aggregate Collateral
Ratio and not for any other purpose under this Agreement, as a reduction in the
Commitments), such that, after giving effect to such pledge, reduction and/or
prepayment, the Borrower would be in compliance with this covenant; provided
that, after any such prepayment pursuant to the foregoing clause (iii), there
shall be no Loan made or Facility Letter of Credit issued or extended or amended
to increase the face amount thereof until the Borrower shall have delivered to
the Agent a duly completed Financial Covenant Certificate demonstrating that the
Borrower has permanently reduced the Commitments and/or pledged assets
(including, if needed, assets qualifying as Housing Collateral) as Collateral
(on terms to be agreed with the Agent), including by providing cash collateral,
sufficient to be in compliance with the first sentence of this Section 7.01
after giving effect to such Borrowing, issuance, extension or amendment, as
applicable, but without giving effect to any prepayment made pursuant to clause
(iii) above (it being understood and agreed that clause (iii) shall only apply
with respect to ongoing compliance under this Section 7.01 and not for purposes
of the calculation of Housing Collateral Ratio or Aggregate Collateral Ratio for
any other provision hereunder, including such other provisions requiring
compliance or pro forma compliance with this Section 7.01).”
(f)Section 7.02 of the Credit Agreement is amended and restated in its entirety
as follows:
“Section 7.02 Minimum Liquidity. The Borrower shall maintain at all times
Minimum Liquidity as follows, with reference to the Interest Coverage Ratio for
the most recently reported quarterly period and the Housing Collateral Ratio for
the most recently reported monthly period:
(a)    If the Interest Coverage Ratio is greater than or equal to 1.00 to 1.00
and the Housing Collateral Ratio is greater than or equal to 1.75 to 1.00, the
Borrower shall maintain Minimum Liquidity in an amount of not less than
$50,000,000; and
(b)    In all other cases not covered by clause (a) above, the Borrower shall
maintain Minimum Liquidity in an amount of not less than $100,000,000.”
ARTICLE 3


Miscellaneous
Section 3.1    Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Ninth Amendment Effective Date”) on which:
(a)Amendment. The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York City time) on
October 8, 2020 that, when taken together, bear the signatures of the Borrower,
the Lenders and the Issuers;
(b)Secretary Certificate of the Borrower. The Agent shall have received a
certificate of the Secretary of the Borrower certifying (A) the names and true
signatures of each officer of the Borrower who has been authorized to execute
and deliver this Amendment and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Amendment, (B) that the attached copies of the certificate of incorporation of
the Borrower (which has been certified as of a recent date by the Secretary of
State of Delaware) and the bylaws of the Borrower, have not been amended except
as set forth therein and remain in full force and effect and (C) the attached
copy of resolutions of the Board of Directors of the Borrower approving and
authorizing the execution,
3






#93682701v11    

--------------------------------------------------------------------------------



delivery and performance of this Amendment and any other Loan Document or other
document required to be executed and delivered on behalf of the Borrower under
this Amendment;
(c)Good Standing Certificate of the Borrower. The Agent shall have received a
recently dated certificate of good standing for the Borrower issued by the
Secretary of State of Delaware;
(d)Opinions of Counsel. The Agent shall have received, on behalf of itself, the
Lenders and the Issuers, the favorable written opinion of King & Spalding LLP,
counsel for the Borrower and for certain of the Guarantors, (w) dated on the
Ninth Amendment Effective Date, (x) addressed to the Agent, the Lenders and the
Issuers, (y) in form and substance reasonably satisfactory to the Agent, and (z)
covering such matters relating to this Amendment and the transactions
contemplated hereby as the Agent shall reasonably request, and the Borrower and
the applicable Guarantors hereby request such counsel to deliver such opinion;
(e)No Default. On the date hereof and on the Ninth Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;
(f)Accuracy of Representations and Warranties. Each of the representations and
warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the Ninth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct in all material respects as of
such earlier date, provided that in each case, any representations and
warranties that are qualified as to “materiality” or “material adverse effect”
shall be true and correct in all respects;
(g)Acknowledgment and Confirmation. The Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto
(the “Acknowledgement”), dated as of the Ninth Amendment Effective Date,
executed and delivered by an authorized officer or other authorized signatory of
each Guarantor;
(h)Effectiveness Fee and Expenses. The Borrower shall have paid to the Agent on
the Ninth Amendment Effective Date (i) for the account of each Lender, a consent
fee equal to 0.15% of such Lender’s Commitment immediately prior to the
effectiveness of this Amendment and (ii) all reasonable and documented fees,
out-of-pocket costs and expenses of the Agent incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel for the
Agent.
Section 3.2    Conditions Subsequent. The Borrower will, and will cause each
other Loan Party to, satisfy the requirements set forth on Schedule I to this
Amendment on or before the date specified for such requirement (or such later
date as agreed to by the Agent in its sole discretion). The failure by the
Borrower to complete, or cause to be completed, any such item within the
applicable time period for such item set forth on Schedule I to this Amendment
(including any extension of any such time period as contemplated hereby) shall
constitute an Event of Default if such failure shall continue for a period of
thirty (30) consecutive days after delivery of written notice thereof from the
Agent to the Borrower.
4






#93682701v11    

--------------------------------------------------------------------------------



Section 3.3    Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Agent and the Lenders that:
(a)     Each of the representations and warranties set forth in Article IV of
the Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the Ninth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;
(b)     As of the date hereof, the Borrower has the corporate power and
authority, and the legal right, to enter into and perform this Amendment. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of such party. The execution and
delivery by such party of this Amendment, and performance by such party of the
Credit Agreement as amended hereby, will not (a) contravene such corporation’s
charter or bylaws, (b) violate, in any material respect, any provision of any
law, rule, regulation (including, without limitation, Regulations U and X of the
Board of Governors of the Federal Reserve System) order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such party, (c) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected, (d) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, other than Liens securing the
Obligations; or (e) cause such corporation, partnership or limited liability
company to be in default, in any material respect, under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
or any such indenture, agreement, lease or instrument. This Amendment
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally;
(c)    The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally; and
(d)    On the date hereof and on the Ninth Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing.
Section 3.4    Severability.    In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 3.5    Continuing Effect; No Other Waivers or Amendments.
5






#93682701v11    

--------------------------------------------------------------------------------



(a)    This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.
(b)    The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Ninth
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.
(c)    On and after the Ninth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall be a Loan Document for
all purposes under the Credit Agreement.
(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).
Section 3.6    Counterparts.
This Amendment may be executed in any number of counterparts and by the
different parties to this Amendment in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same Amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic image
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or the
keeping of electronic records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 3.7    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank; signature pages follow]




6






#93682701v11    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.



BEAZER HOMES USA, INC.By:/s/ DAVID I. GOLDBERGName: David I. Goldberg
Title: Vice President, Treasurer and Investor
    Relations





[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    

--------------------------------------------------------------------------------




AGENT:CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as AgentBy:/s/ WILLIAM
O'DALYName: William O'DalyTitle: Authorized SignatoryBy:/s/ VITA COTOIAName:
Vita CotoiaTitle: Authorized Signatory





[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    

--------------------------------------------------------------------------------



LENDER AND ISSUER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuer
By:/s/ WILLIAM O'DALYName: William O'DalyTitle:Authorized SignatoryBy:/s/ VITA
COTOIAName: Vita CotoiaTitle: Authorized Signatory





[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    

--------------------------------------------------------------------------------



LENDER AND ISSUER:
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an Issuer
By:/s/ PHILIP TANCORRAName:
Philip Tancorra
Title:
Vice President
philip.tancorra@db.com
212-250-6576
By:Name: Title:


[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    

--------------------------------------------------------------------------------



LENDER AND ISSUER:
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender and an Issuer
By:/s/ RYAN DURKINName:
Ryan Durkin
Title:
Authorized Signatory



[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    

--------------------------------------------------------------------------------



LENDER AND ISSUER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuer
By:
/s/ DENISE CHOW
Name:
Denise Chow
Title:
Managing Director
By:
/s/ MARA MACDONALD
Name:
Mara MacDonald
Title:
Vice President





[Signature Page to Ninth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]
#93682701v11    


--------------------------------------------------------------------------------





EXHIBIT A
TO AMENDMENT
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to the Ninth Amendment to Second Amended and Restated
Credit Agreement, dated as of October 8, 2020 (the “Amendment”), by and among
the Borrower, the Agent and the Lenders party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Amendment or the Credit Agreement referenced in the Amendment, as the
case may be.
2.    Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Credit Agreement as
amended by the Amendment.
3.    After giving effect to the Amendment and the amendments and modifications
to the Loan Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees (i)
that the Amendment and any other Loan Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the Ninth Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Loan Document to which it is a party (whether as original
signatory thereto, by supplement thereto, by operation of law or otherwise), and
(iv) that all such obligations remain in full force and effect.
4.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Loan Document to which it
is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Loan Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Loan Document remain in full force and effect and secure the payments
of the “Obligations”.
5.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the Ninth Amendment
Effective Date, each reference to “the Credit Agreement” in the Loan Documents
shall be deemed to be a reference to the Credit Agreement as amended by the
Amendment.
6.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
7.    This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation. Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.


#93682701v11    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


[Signature Page to Acknowledgement and Confirmation (Beazer Homes)]



--------------------------------------------------------------------------------



BEAZER GENERAL SERVICES, INC.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER MORTGAGE CORPORATION
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY CORP.
BEAZER HOMES HOLDINGS, LLC
BEAZER HOMES, LLC
By:
/s/ DAVID I. GOLDBERG
Name: David I. GoldbergTitle: Vice President and Treasurer
BEAZER CLARKSBURG, LLC
BEAZER HOMES INVESTMENTS, LLC
DOVE BARRINGTON DEVELOPMENT LLC
ELYSIAN HEIGHTS POTOMIA, LLC
BEAZER GAIN, LLC
By:
BEAZER HOMES, LLC, its Sole Member
By:/s/ DAVID I. GOLDBERGName: David I. GoldbergTitle: Vice President and
TreasurerBEAZER REALTY SERVICES, LLCBy:BEAZER HOMES INVESTMENTS, LLC, its Sole
Member By:BEAZER HOMES, LLC, its Sole MemberBy:/s/ DAVID I. GOLDBERGName: David
I. GoldbergTitle: Vice President and Treasurer





[Signature Page to Acknowledgement and Confirmation (Beazer Homes)]



--------------------------------------------------------------------------------




BEAZER HOMES TEXAS, L.P.By:BEAZER HOMES TEXAS HOLDINGS, INC., its General
PartnerBy:/s/ DAVID I. GOLDBERGName: David I. GoldbergTitle: Vice President and
TreasurerBEAZER-INSPIRADA LLCBy:BEAZER HOMES HOLDINGS, LLC, its Sole
MemberBy:/s/ DAVID I. GOLDBERGName: David I. GoldbergTitle: Vice President and
TreasurerBH BUILDING PRODUCTS, LPBy:BH PROCUREMENT SERVICES, LLC, its General
Partner By:BEAZER HOMES TEXAS, L.P., its Sole MemberBy: BEAZER HOMES TEXAS
HOLDINGS, INC., its General PartnerBy:/s/ DAVID I. GOLDBERGName: David I.
GoldbergTitle: Vice President and TreasurerBH PROCUREMENT SERVICES, LLCBy:BEAZER
HOMES TEXAS, L.P., its Sole MemberBy:BEAZER HOMES TEXAS HOLDINGS, INC., its
General PartnerBy:/s/ DAVID I. GOLDBERGName: David I. Goldberg Title: Vice
President and Treasurer

[Signature Page to Acknowledgement and Confirmation (Beazer Homes)]



--------------------------------------------------------------------------------




BEAZER HOMES INDIANA LLPBy:BEAZER HOMES INVESTMENTS, LLC, its Managing
PartnerBy:BEAZER HOMES, LLC, its Sole MemberBy:/s/ DAVID I. GOLDBERGName: David
I. GoldbergTitle: Vice President and TreasurerCLARKSBURG ARORA LLCBy:BEAZER
CLARKSBURG, LLC, its Sole MemberBy:BEAZER HOMES, LLC, its Sole Member By:/s/
DAVID I. GOLDBERGName: David I. GoldbergTitle: Vice President and
TreasurerCLARKSBURG SKYLARK, LLCBy:CLARKSBURG ARORA LLC, its Sole MemberBy:
BEAZER CLARKSBURG, LLC, its Sole MemberBy:BEAZER HOMES, LLC, its Sole
MemberBy:/s/ DAVID I. GOLDBERGName: David I. Goldberg Title: Vice President and
Treasurer



[Signature Page to Acknowledgement and Confirmation (Beazer Homes)]




--------------------------------------------------------------------------------





SCHEDULE I
TO AMENDMENT


1.    Promptly following the Ninth Amendment Effective Date, and in no event
later than thirty (30) days following the Ninth Amendment Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under the Credit Agreement (such list to exclude those Mortgages
previously released pursuant to provisions of the Credit Agreement), accompanied
by a certificate of a Responsible Officer of Borrower certifying that such list
is true, correct and complete in all material respects. Such certification shall
be deemed a representation and warranty under the Credit Agreement for all
purposes.




2.    Within one hundred fifty (150) days of the Ninth Amendment Effective Date,
the Borrower shall satisfy, or cause the satisfaction of, each of the following
with respect to each Mortgage in each state as may be reasonably requested by
the Agent (collectively, the “Specified States”), and which, for purposes of
modifying such Mortgage under clause (A) below, shall be to reflect the
extension of the Termination Date and the increase in the Aggregate Commitment
or such other capped principal amount as set forth in such Mortgage as required
pursuant to the laws of such states or the terms of such Mortgage:


(A)    the applicable Loan Party shall have executed and delivered to the Agent
a modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;
(B)    the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the Specified States have been
submitted to the appropriate offices of First American Title Insurance Company
for recordation in the appropriate offices to ensure that the valid and
perfected first priority Liens created by such Mortgages continue in full force
and effect and evidence that all other actions that the Agent may reasonably
deem necessary or desirable in order to ensure that the valid and perfected
first priority Liens created by such Mortgages have been taken, subject only to
Liens permitted under Section 6.01 of the Credit Agreement (provided that any
Liens required by Section 6.01 of the Credit Agreement to be junior to the Liens
securing the Facility are, in fact, junior to such Liens securing the Facility);
and
(C)    the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel located in the Specified States with respect to the
adequacy of the form of the modifications of the Mortgages and such other
matters as reasonably requested by the Agent.


#93682701v11    